Case 1:20-cv-03264-WJM-STV Document 1 Filed 11/02/20 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No.

  UNITED STATES OF AMERICA,

          Plaintiff,

  v.

  1.      $40,255.36 IN FUNDS FROM BANK OF AMERICA ACCOUNT # 325118371144
          IN THE NAME OF HARRISON ARTEM CONSULTING,

             Defendant.
  ______________________________________________________________________

                VERIFIED COMPLAINT FOR FORFEITURE IN REM
  ______________________________________________________________________


          The United States of America, by and through United States Attorney Jason R.

  Dunn and Assistant United States Attorney Laura B. Hurd, pursuant to Supplemental

  Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions G(2), states:

                                 JURISDICTION AND VENUE

          1.      The United States of America (“the United States”) has commenced this

  action pursuant to the civil forfeiture provisions of 18 U.S.C. § 981(a)(1)(A) and (C),

  seeking forfeiture of the defendant as proceeds traceable to one or more violations of 18

  U.S.C. § 1343 and property involved in one or more violations of 18 U.S.C. §§ 1956 and/or

  1957.

          2.      This Court has jurisdiction under 28 U.S.C. §§ 1345 and 1355.

          3.      Venue is proper 28 U.S.C. § 1395, as some of the acts described herein

  occurred in the District of Colorado.

                                               1
Case 1:20-cv-03264-WJM-STV Document 1 Filed 11/02/20 USDC Colorado Page 2 of 8




                                 DEFENDANT PROPERTY

         4.    Defendant property is more fully described as:

                a.    $40,255.36 in funds from Bank of America account # 325118371144

  in the name of Harrison Artem Consulting (“defendant $40,255.36 from Bank of

  American account #1144”) seized on April 9, 2020, and currently in the custody of the

  United States Marshals Service in Denver, Colorado.

                           FACTUAL BASIS FOR FORFEITURE

         5.    Except as otherwise noted, all of the following facts and information have

  been discovered through my own investigation and observations, and the observations

  and investigations of fellow law enforcement officers as reported to me.

                              BACKGROUND INFORMATION

         6.    In February 2020, the Federal Bureau of Investigation (FBI) began an

  investigation into a scheme to obtain funds from Viega, LLC by fraudulent means.

         7.    The fraudulent scheme, commonly referred to as a “Business Email

  Compromise,” (BEC), refers to an individual or group of individuals that targets a victim

  company, via email. The BEC individual or group sends the victim company an email

  posing as a legitimate vendor or associate of the victim company. The content of the

  email often directs the victim company employee or employees to wire money to an

  account, or to modify existing banking information from the legitimate vendor of the victim

  company. The account that the victim company is directed to send money to is not

  associated with the legitimate vendor, but is an account used to facilitate the movement

  of the stolen funds to BEC actors domestically and/or abroad.

                              UNDERLYING INVESTIGATION



                                              2
Case 1:20-cv-03264-WJM-STV Document 1 Filed 11/02/20 USDC Colorado Page 3 of 8




        8.     On February 18, 2020, Viega LLC (“Viega”), an international manufacturer

  of plumbing and HVAC solutions, filed a complaint with the FBI stating they were a victim

  of a BEC fraud, in the amount of $2,456,450.54.

        9.     On January 22, 2020, a Viega Employee in Broomfield, Colorado received

  an email that appeared to be from Conco Construction, Inc. (“Conco”), a legitimate Viega

  vendor.

        10.    The email contained instructions for wiring funds to Conco. However, the

  instructions were incorrect and included instructions to wire the funds to Bank of America

  account, ending in 5699 (“BOA account # 5699”).

        11.    BOA account # 5699 is not associated with Conco or Viega in any way.

        12.    Because of the email containing the incorrect banking information, Viega

  wired funds to Bank of America account # 5699 on the following three occasions:

                 Date                             Amount transferred from Viego
                                                  into account # 5699
                 January 24, 2020                 $1,167,291.30
                 January 30, 2020                 $1,103,783.49
                 February 6, 2020                 $185,375.75


        13.    In total, Viega wired $2,456,450.54 into Bank of America account # 5699.

        14.    Upon further investigation, employees of Viega realized that the email

  contained the incorrect wiring instructions and that they had become involved in a

  Business Email Compromise fraud.

                                  FINANCIAL ANALYSIS

         Defendant $40,255.36 in funds from Bank of America account # 1144




                                              3
Case 1:20-cv-03264-WJM-STV Document 1 Filed 11/02/20 USDC Colorado Page 4 of 8




        15.     On October 8, 2019, Bank of America account # 325118371144 (“BOA

  account # 1144”), in the name of Harrison Artem Consulting LLC was opened.

  Gwendolyn Harrison (“Harrison”) is the sole signer on the account. This account is also

  not associated with Viega or Conco in any way.

        16.     On January 28, 2020, BOA account # 5699 began to transfer funds into

  BOA account # 1144. Prior to the first transfer from BOA account # 5699 to BOA account

  # 1144, the balance of BOA account # 1144 was $37.86.

        17.     Between January 28, 2020, and February 10, 2020, a total of $563,862.50

  was transferred from account BOA account # 5699 to BOA account # 1144 in the name

  of Harrison Artem Consulting LLC. All of the funds transferred from BOA account # 5699

  to BOA account # 1144 were comprised of stolen Viega funds.

        18.     The only other deposits between January 28, 2020 and February 10, 2020,

  consisted of a $300.00 cash deposit and a $45.00 bank fee refund.

        19.     Of the $563,862.50 transferred into BOA account # 1144 from BOA account

  # 5699, the majority of funds were depleted, via subsequent wire transfers. From January

  30, 2020, to February 11, 2020, Harrison transferred a total of $520,950.00 into other

  accounts, including eight accounts in China.

        20.     In addition, between January 29, 2020, and February 10, 2020, Harrison

  made five cash withdrawals from BOA account # 1144, totaling $2,350.00.

        21.     The FBI executed a federal seizure warrant for the funds remaining in BOA

  account # 1144 from the wire transfers from BOA account # 5699. Defendant $40,255.36

  was seized as proceeds traceable to wire fraud and property involved in money

  laundering.



                                             4
Case 1:20-cv-03264-WJM-STV Document 1 Filed 11/02/20 USDC Colorado Page 5 of 8




                                       CONCLUSION

        22.    Based on the foregoing, defendant $40,255.36 in funds from Bank of

  America account # 1144 is subject to forfeiture as proceeds traceable to wire fraud. In

  addition, defendant $40,255.36 in funds from Bank of America account # 1144 is

  subject to forfeiture as property involved in money laundering.




                        [Remainder of page intentionally left blank.]




                                              5
Case 1:20-cv-03264-WJM-STV Document 1 Filed 11/02/20 USDC Colorado Page 6 of 8




                         VERIFICATION OF DEBORAH SIKIYAN
                 SPECIAL AGENT, FEDERAL BUREAU OF INVESTIGATION

           I, Deborah Sikiyan, hereby state and aver under the pains and penalties of perjury

    that I have read the foregoing Factual Basis for Forfeiture and that the facts and

    information contained therein are true.




                                                   s/iJ~
                                                   Deborah Sikiyan
                                                   Special Agent, FBI




    STATE OF COLORADO

                                      ) ss
    COUNTY OF     De nve      r-




          The foregoing was acknowledged before me this ~        day of October 2020 by

    Special Agent Deborah Sikiyan, Federal Bureau of Investigation.




                                                   ~1!M-:_1tfe~
                                                   Notary Public - Colorado
                                                   My Commission Expires:

                                                               DANA MCMAHON
                                                                NOTARY PUBLIC
                                                              STATE OF COLORADO
                                                            NOTARY ID 20204029252
                                               6        MY COMMISSION EXPIRES 8/21/2024
Case 1:20-cv-03264-WJM-STV Document 1 Filed 11/02/20 USDC Colorado Page 7 of 8




                                FIRST CLAIM FOR RELIEF

        23.    The Plaintiff repeats and incorporates by reference each of the paragraphs

  above.

        24.    By the foregoing and other acts, defendant $40,255.36 in funds from Bank

  of America account # 1144 constitutes or was derived from proceeds traceable to wire

  fraud in violation of 18 U.S.C. § 1343, and is therefore forfeitable to the United States

  pursuant to 18 U.S.C. § 981(a)(1)(C).

                              SECOND CLAIM FOR RELIEF

        25.    The Plaintiff repeats and incorporates by reference each of the paragraphs

  above.

        26.    By the foregoing and other acts, defendant $40,255.36 in funds from Bank

  of America account # 1144 constitutes property involved in money laundering in violation

  of 18 U.S.C. §§ 1956 and/or 1957, and is therefore forfeitable to the United States

  pursuant to 18 U.S.C. § 981(a)(1)(A).

        WHEREFORE, the United States prays for entry of a final order of forfeiture for the

  defendant $40,255.36 in funds from Bank of America account # 1144 in favor of the United

  States, that the United States be authorized to dispose of defendant in accordance with

  law, and that the Court enter a finding of probable cause for the seizure of defendant and

  issue a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465.




                                              7
Case 1:20-cv-03264-WJM-STV Document 1 Filed 11/02/20 USDC Colorado Page 8 of 8




       DATED this 2nd day of November 2020.


                                              Respectfully submitted,

                                              JASON R. DUNN
                                              United States Attorney

                                      By: s/Laura B. Hurd
                                          Laura B. Hurd
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          1801 California Street, Suite 1600
                                          Denver, CO 80202
                                          Phone: (303) 454-0100
                                          Email: laura.hurd@usdoj.gov
                                          Attorney for the United States




                                       8
